COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Baker, Benton, Coleman,
Willis,        Elder, Bray, Fitzpatrick, Annunziata and Overton
Argued at Richmond, Virginia


AARON AUGUSTIS WITTS

v.        Record No. 0078-94-1                      ORDER

COMMONWEALTH OF VIRGINIA


                       UPON A REHEARING EN BANC
          Thomas W. Carpenter (Overman, Cowardin & Martin,
     P.L.C., on brief), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on brief),
          for appellee.



     By memorandum opinion issued April 4, 1995, a panel of this

Court affirmed the conviction of Aaron Augustis Witts (appellant)

for use of profane, threatening, or indecent language over public

airways, in violation of Code § 18.2-427.    Witts v. Commonwealth,

No. 0078-94-1, 1995 WL 143096 (Va. Ct. App. April 4, 1995)

(Benton, J., dissenting).    On appellant's motion, we stayed the

mandate of that decision and granted rehearing en banc which was
heard on October 5, 1995.

     For the reasons stated in the panel majority opinion, the

stay of the mandate of the April 4, 1995 opinion is vacated, and

we affirm the judgment of the trial court.

     Judges Benton, Coleman, Elder, and Fitzpatrick, for the

reasons stated in Judge Benton's panel dissent, would reverse the

conviction.
     This order shall be published and certified to the trial

court.
                                                  Affirmed.




                              - 2 -